Citation Nr: 1432328	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  06-08 118	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating, under the provisions of 38 C.F.R. § 3.324, for the period from September 29, 1992 to April 5, 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1978 to September 1982, and in the U.S. Army from November 1986 to September 1992.  He also served in the U.S. Army Reserves from December 1982 to December 1984, to include various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose from February 1994, October 2005, and May 2007 rating decisions.

In February 1994, the RO, inter alia, denied entitlement to a compensable rating under the provisions of 38 C.F.R. § 3.324 based on multiple, noncompensable service-connected disabilities.  In May 1994, the Veteran filed a notice of disagreement (NOD).  In November 2003, the RO in Huntington, West Virginia, inter alia, granted a compensable rating for one of the Veteran's service-connected disabilities (tinnitus), effective May 20, 1994.  In December 2003, in compliance with a January 2001 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court), the Huntington RO issued a statement of the case (SOC) pertaining to the Veteran's entitlement to a compensable rating under the provisions of 38 C.F.R. § 3.324 based on multiple, noncompensable service-connected disabilities (prior to May 20, 1994, the effective date of the compensable rating for tinnitus).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In October 2005, the Buffalo RO denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  In November 2005, the Veteran filed a NOD.  A SOC was issued in February 2006, and the Veteran filed a substantive appeal (via a VA Form 9) later that month.  In June 2006, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In May 2007, the RO denied the Veteran's claim for service connection for a psychiatric disability claimed as major depressive disorder, generalized anxiety disorder, and adjustment reaction with mixed emotion.  Later that month, the Veteran filed a NOD.  A SOC was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9) later that month.

In June 2007, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. § 20.1304 (2013).

In October 2008, the Board remanded the claims then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing further action, the AMC continued to deny the claims (as reflected in a September 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In February 2011, additional evidence was received at the Board, without a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2013).

In October 2011, the Board again remanded the claims then on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.

In February 2013, after taking further action, the AMC, in effect, granted service connection for all of the Veteran's psychiatric symptoms (characterized as due to adjustment disorder with mixed anxiety and depression), and assigned an initial rating of 50 percent therefor, effective April 5, 1994, and a 100 percent rating, effective August 19, 2010.  The Veteran was notified of the award later that same month, and there is no suggestion on the current record that he has in any way disagreed with the AMC's determination, whether with respect to the effective date(s) of the award or otherwise.  Hence, there is no longer any case or controversy pending before the Board with respect to psychiatric impairment, as contemplated by 38 U.S.C.A. §§ 7104, 7105, and 38 C.F.R. § 19.4.

As to the issue remaining on appeal-entitlement to a compensable rating under the provisions of 38 C.F.R. § 3.324 (prior to April 5, 1994, the effective date of the 50 percent rating for psychiatric impairment)-the AMC continued to deny that claim (as reflected in a February 2013 SSOC) and returned this matter to the Board for further appellate consideration.

The Board notes that, while the Veteran previously was represented by The American Legion, he has more recently granted a power-of-attorney in favor of Veterans of Foreign Wars of the United States with regard to the claim on appeal.  The Veteran's current representative has submitted written argument on his behalf.  The Board recognizes the change in representation.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  The electronic file contains additional evidence, including a January 2014 brief from the Veteran's current representative and additional VA treatment records, which the Board has reviewed.


FINDINGS OF FACT

1.  Pertinent to the period from September 29, 1992 to April 5, 1994, service connection is in effect for tinnitus and bilateral hearing loss, each rated as noncompensably disabling.

2.  During the period from September 29, 1992 to April 5, 1994, the Veteran's tinnitus and hearing loss were productive of clear interference with normal employability.




CONCLUSION OF LAW

The criteria for a compensable (10 percent) rating under the provisions of 38 C.F.R. § 3.324, for the period from September 29, 1992 to April 5, 1994, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.324 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If a veteran is suffering from two or more separate permanent service-connected disabilities, none of which are of compensable degree under the 1945 Rating Schedule, a 10 percent rating may be assigned if it is determined that the disabilities are of such character as clearly to interfere with normal employability.  38 C.F.R. § 3.324 (2013).  Provided, however, that such rating shall not be assigned in combination with any other rating.  Id.

In this case, pertinent to the period from September 29, 1992 to April 5, 1994, the evidence reflects that service connection is in effect for only two disabilities-tinnitus and bilateral hearing loss-each rated as noncompensably disabling.  The Veteran alleges that the deficits associated with these disabilities interfered with his employment insofar as he worked in a food factory during that time; had difficulty hearing others, particularly while working around machinery; and was limited to performing menial tasks with which his tinnitus and hearing loss would not interfere.

As an initial matter, the Board notes that the Veteran's entitlement to an increased schedular or extraschedular rating for tinnitus and/or hearing loss is not before the Board presently.  Parenthetically, however, the Board observes that, during the period from September 29, 1992 to April 5, 1994, it appears that the Veteran's tinnitus, standing alone, may have been compensable under the rating criteria then in effect, inasmuch as it appears that service connection for tinnitus was established as due to acoustic trauma, and was reported to be recurrent.  See 38 C.F.R. § 4.87(a), Diagnostic Code 6260 (1992) (providing for a 10 percent rating for "persistent" tinnitus, as a symptom of acoustic trauma); Smith v. Nicholson, 19 Vet. App. 63 (2005), rev'd in part on other grounds, 451 F.3d 1344 (2006) (suggesting that the term "persistent" under former Diagnostic Code 6260 could be read as the equivalent of "recurrent").

With respect to the Veteran's hearing loss, the Board notes that the Veteran achieved good speech discrimination scores (i.e., 96 percent or greater, bilaterally) on VA examinations conducted in March 1993 and May 1994.  However, both of those examinations confirmed the presence of hearing deficits on audiometric testing.  Moreover, the evidence reflects that the Veteran was given an "H3" profile during service in January 1992; that a "profound" hearing loss was described at the time of his service separation examination in July 1992; and that in November 1993, in connection with an employment examination, it was noted that the Veteran would be qualified for employment as a driver only when wearing hearing aids, and that he had poor conversational hearing.

Based on the totality of the evidence, and giving due consideration to the Veteran's statements with respect to the limitations he experienced during the time frame here at issue, the Board is persuaded that the Veteran's tinnitus and bilateral hearing loss were productive of clear interference with normal employability during the period from September 29, 1992 to April 5, 1994, so as to warrant a 10 percent rating for that period under the provisions of 38 C.F.R. § 3.324.  The appeal must be allowed.


ORDER

A 10 percent rating under the provisions of 38 C.F.R. § 3.324, for the period from September 29, 1992 to April 5, 1994, is granted, subject to the laws and regulations governing monetary awards.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


